United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0270
Issued: August 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2017 appellant, through counsel, filed a timely appeal from a
September 19, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days elapsed from OWCP’s last merit decision, dated October 7,
2016, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 7, 2016 appellant, then a 51-year-old city carrier, filed an occupational disease
claim (Form CA-2) for a left knee injury. She stated that, while delivering mail on June 18, 2016,
she began to feel a pain in her left knee. Appellant identified June 18, 2016 as the date she first
became aware of her claimed condition and its relation to her federal employment. A supervisor
noted that appellant had not reported to work since June 20, 2016.
Appellant submitted a diagnostic report dated June 27, 2016, but the second page
containing the remainder of the findings, impressions, and the physician’s signature was omitted.3
In a statement dated June 27, 2016, she explained that on June 18, 2016 she came into work as she
was delivering the mail and felt a pain in her left knee towards the end of her route. Upon arrival
to her station, appellant had a slight limp due to the pain. On June 20, 2016 she went to work and
told her acting manager that her knee hurt. Appellant completed her route that day and left at 6:00
p.m. She called out of work the next day, June 21, 2016, due to the pain in her knee. Appellant
visited her physician on June 22, 2016, and informed her supervisor the next day about her
physician’s findings.
By development letter dated August 12, 2016, OWCP informed appellant that she had not
submitted sufficient evidence to support her claim. It noted that she had not submitted evidence
of a diagnosis from a physician of a condition resulting from an employment activity, and that she
had not provided an explanation of how employment activities caused, contributed to, or
aggravated her medical condition. OWCP also requested additional information regarding
employment factor(s) allegedly responsible for her claimed condition(s), as well as information
regarding any outside activities, and/or prior injuries to her left lower extremity, and to clarify
whether she was claiming for a traumatic injury or an occupational disease. It afforded appellant
at least 30 days to submit the requested factual and medical evidence.
Appellant responded by letter on September 6, 2016. She explained that, from October 15,
2005 through June 20, 2016, she had been a mail carrier, with duties including walking
approximately four to eight hours per day, sometimes walking up and down stairs with heavy mail
and packages in her hands. Appellant noted that over the years, her left knee would hurt, and she
would take over-the-counter medications to treat it. She stated that she had not experienced any
prior problems with her left knee, and that, on her time off, she would sit and watch television, use
the computer, go to the movies or a restaurant, or read a book. Appellant clarified that she was
claiming an occupational disease. In an accompanying cover letter dated September 9, 2016,
counsel noted that appellant’s responses to the questionnaire were enclosed, and that narrative
medical evidence from her attending physician followed under a separate cover.

3
Appellant later resubmitted this report, including the missing page with the remainder of the findings and
containing a physician’s signature, on June 21, 2016.

2

By decision dated October 7, 2016, OWCP denied appellant’s claim. It found that,
although she had established the factual component of her claim, she had not established the
medical component of her claim, as she had not submitted a medical report containing a diagnosis
in connection with her claimed injury. OWCP pointed out that appellant had not submitted any
medical evidence in support of her claim, noting that while counsel’s September 9, 2016 letter
indicated that a medical report was to follow under a separate cover, OWCP had not received such
medical evidence.
A June 27, 2016 magnetic resonance imaging (MRI) scan of the left knee revealed
moderate suprapatellar joint effusion; a multiloculated cystic-appearing structure in the
intercondylar notch; a horizontal tear of the posterior horn of the medial meniscus reaching the
inferior articular surface; a radial tear of the mid-posterior horn; medial extrusion of the body of
the posterior horn; mild blunting of the inner rim of the root ; osteoarthritic changes of the medial
compartment; irregular thinning of posterior lateral articular cartilage of the medial femoral
condyle; mild thinning of the articular cartilage of the medial tibial plateau; a bone marrow edema
of the medial aspect of the medial femoral condyle, extending into a moderate medial marginal
osteophyte; mild lateral osteophytes of the lateral femoral condyle and lateral tibial plateau; mild
patella alta and lateral tilt of the patella; thinning of the patellar articular cartilage; mild thinning
of the trochlear articular cartilage; an osteophyte of the trochlea of the lateral femoral condyle; and
mild soft tissue edema of the proximal lateral patella tendon.
In a report dated December 20, 2016, Dr. Caridad Fresneda, a Board-certified family
practitioner, stated that appellant had been seen in her office on 13 occasions between June 22,
2016 and February 22, 2017. Appellant had been referred to specialists and underwent a left knee
arthroscopy on July 27, 2016 with a partial medial and lateral meniscectomy, debridement, and
chondroplasty. Dr. Fresneda noted that appellant had undergone an MRI scan on June 27, 2016
and noted that appellant’s trochlea of the lateral femoral condyle may be due to a friction syndrome
from abnormal patellar tracking. She stated that the tears found in this MRI scan were results of
heaving/lifting of heavy objects, such as mailbags and boxes, and further noted that sudden turns,
stops, and pivoting motions while climbing stairs contributed to the finding of tears. Dr. Fresneda
observed that posterior horn medial meniscus tears are very specific to people who stand for long
periods of time, putting more stress on the workload of the knee. With regard specifically to
appellant, she noted that appellant carried sacks of mail and packages, stood and walked for long
periods of time, and loaded and unloaded mail at various locations, on a daily basis for 11 years.
Dr. Fresneda stated, “I have no doubt that this caused my patient to have a work[-]related injury
while performing her job at the [employing establishment]. This is my medical opinion.”
On June 21, 2017 appellant, through counsel, requested reconsideration of OWCP’s
October 7, 2017 decision. Counsel argued that the June 27, 2016 MRI scan of the left knee
diagnosed a horizontal tear of the medial meniscus, a radial tear of the mid-posterior horn, medial
extrusion of the body, and blunting of the inner rim of the root. As such, he contended that
appellant had submitted sufficient evidence to satisfy the medical component of fact of injury.
By decision dated September 19, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the medical
evidence submitted in support of her timely reconsideration request was irrelevant and immaterial
to the underlying issue of her case. OWCP noted that the left knee MRI scan was insufficient to

3

support her reconsideration request because it provided only interpretive information, which had
to be corroborated and explained by a qualified physician in a narrative medical report. It stated
that diagnostic reports, alone, could not establish a diagnosis. OWCP further noted that
Dr. Fresneda’s report dated December 20, 2016 did not contain any diagnosis, referring only to
“specific types of tears noted in the MRI [scan] report,” and that her report was insufficient because
it merely restated the MRI scan findings without indicating any specific diagnosis.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.4
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.5 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.6 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.7
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.8 For OWCP decisions issued on or after
August 29, 2011, the date of the request for reconsideration is the “received date” as recorded in
the Integrated Federal Employees’ Compensation System (iFECS).9 The Board has held that the
submission of evidence or argument which repeats or duplicates evidence or argument already in
the case record and the submission of evidence or argument which does not address the particular
issue involved does not constitute a basis for reopening a case.10

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

8

Id. at § 10.607(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). See
also C.B., Docket No. 13-1732 (issued January 28, 2014). For decisions issued before June 1, 1987, there is no
regulatory time limit for when reconsideration requests must be received. For decisions issued from June 1, 1987
through August 28, 2011, the one-year time period begins on the next day after the date of the original decision and
must be mailed within one year of OWCP’s decision for which review is sought.
10
Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980); Edward Matthew
Diekemper, 31 ECAB 224, 225 (1979).

4

ANALYSIS
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of her claim.
The Board finds that she met the requirements of 20 C.F.R. § 10.606(b)(3) in her June 12, 2017
request for reconsideration, and OWCP incorrectly denied merit review.
In her June 12, 2017 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. Thus, she is not entitled to a review of the merits of her claim
based upon the first and second above-noted requirements under section 10.606(b)(3).
The underlying issue is whether appellant has submitted sufficient medical evidence to
establish a diagnosis in connection with her claimed left knee injury. A claimant may be entitled
to a merit review by submitting pertinent new and relevant evidence, and in the present claim,
appellant submitted pertinent new and relevant evidence that was mischaracterized as irrelevant
by OWCP.
In a report dated December 20, 2016, Dr. Fresneda, having the benefit of both pages of the
MRI scan report, stated that appellant’s trochlea of the lateral femoral condyle may be due to a
friction syndrome from abnormal patellar tracking, and that posterior horn medial meniscus tears
are very specific to people who stand for long periods of time, putting more stress on the workload
of the knee. She noted that appellant had undergone an MRI scan on June 27, 2016. Dr. Fresneda
stated that the tears found in this MRI scan were results of heaving/lifting of heavy objects, such
as mailbags and boxes, and further noted that sudden turns, stops, and pivoting motions while
climbing stairs contributed to the finding of tears. She also noted that appellant carried sacks of
mail and packages, stood and walked for long periods of time, and loaded and unloaded mail at
various locations, on a daily basis for 11 years.
By decision dated September 19, 2017, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It noted that
Dr. Fresneda’s report dated December 20, 2016 did not contain any diagnosis, referring only to
“specific types of tears noted in the MRI [scan] report,” and that her report was insufficient because
it merely restated the MRI scan findings without indicating any specific diagnosis.
The Board notes that at the time of Dr. Fresneda’s report of December 20, 2016 she had
the benefit of reviewing the last page of the MRI scan report which was entered into the record
containing further conditions. Dr. Fresneda refers to both trochlea of the lateral femoral condyle
and a posterior horn medial meniscus tear as diagnoses for appellant’s conditions. To establish
that an injury was sustained in the performance of duty in an occupational disease claim, a claimant
must submit medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed.11 As the complete MRI scan report Dr. Fresneda reviewed
contained two further conditions relative to appellant’s left knee in her report of December 20,
2016, and as the complete two-page report was not before OWCP at the time of its October 7, 2016
11

Victor J. Woodhams, 41 ECAB 345 (1989).

5

decision, appellant has submitted evidence not previously considered and relevant to the issue of
establishing further conditions in connection with her claimed left knee injury.
As such, the Board finds that OWCP improperly denied appellant’s request for
reconsideration of the merits in its decision of September 19, 2017. The complete MRI scan report
of June 27, 2016 contained further conditions related to the claimed injury, contrary to OWCP’s
characterization of her report in its September 19, 2017 decision. The underlying issue in this case
was establishing the presence or existence of a left knee injury, for which compensation was
claimed. Therefore, OWCP was required to reopen the case for merit review upon reconsideration.
The Board accordingly finds that appellant met the third above-noted requirement of 20
C.F.R. § 10.606(b)(3) in her reconsideration request of June 23, 2017. Appellant submitted
relevant and pertinent new evidence not previously considered. Thus, pursuant to 20 C.F.R.
§ 10.608, OWCP improperly denied merit review.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion, to be followed by an appropriate decision.
Issued: August 24, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

